DETAILED ACTION
This Action is in consideration of the Applicant’s response on July 7, 2022. Claims 1, 6, 7, 9-11, and 16-20 are amended. Claim 15 is canceled and new claim 21 is added. Claims 1-14, 16-20, and 21, where Claims 1, 11, and 20 are in independent form, are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendment filed on July 7, 2022 have been fully considered.  The amendment includes: 
Abstract has been amended to remove phrases which can be implied and the objection thereto is now moot; 
Claim 11 has been amended as “[[The]] An application” and the objection thereto is now moot; 
Claims 1, 11, and 20 have been amended to change “approximately same physical location with” to “being within a predetermined distance of” and “further action” to “an action”, and the rejection thereto is now moot;
Claims 9 and 18 have been amend to remove “using the further data for further analysis” and the rejection thereto is now moot; and
Claims 10 and 19 have been amended to remove “initiating further security analysis actions for analyzing the one or more computer devices and/or the computer network” and the rejection thereto is now moot.

Response to Arguments
Applicant's arguments filed on Ju have been fully considered but they are not persuasive. Applicant argued:
Regarding rejection of claims 2 and 12 under 35 U.S.C. 112(a)/112(b), “any other network-based data” is not a functional limitation, but simply a category of data, and there is no “desired result”. Para. [0039] of the instant application explicitly defines the category of such data is “any data that can be used in identifying a computer device.” [See remarks, page 10, 3rd para. and page 13, 2nd para.];
Regarding rejection of claims 6 and 16 under 35 U.S.C. 112(a), Para. [0075] of the instant application provides a specific example of how a movement pattern may be estimated and/or a location may be predicted using time of flight (TOF) measurement techniques. [See remarks, page 12, 1st para.]; and
Regarding rejection of claims 1-6, 8, 10, 11-16, 19, and 20 under 35 U.S.C. 102(a)(2), Balaramn does not disclose the limitation recited in the amendment, “determining whether a previously registered wireless device is within predetermined distance of the new computer device” and “determine that a change has occurred in network-based identification data of the previously registered computer device”. [See remarks, page 15, 1st and 2nd paras.]

The Office respectfully disagree with Applicant’s assertions.
With regard to a), the Applicant provides arguments that “any other network-based data” is not a functional limitation but a category of data defining “any data that can be used in identifying a computer device”. First, nothing in the specification provides any descriptions to what categories would be encompassed by “any other network-based data”, there is simply no description that explain the extent to what would be considered to be network-based data.  Also, as claimed, “any other network-based data enabling identification,” is a functional limitation. Furthermore, there is no evidence in specification that the inventors were in possession that describes that “any other”, open-ended and generic limitless network-based data that can enables identification. Unlimited functional claim limitations that extend to all means in this case is not adequately supported by the written description. Thus, the non-provisional specification is not commensurate with the full scope of original claim 2 and 12. Therefore, the 112(a) and 112(b) rejections are maintained.  

With regard to b), the Applicant provides arguments that a movement pattern may be estimated and/or a location may be predicted using TOF measurement techniques.” However, no description is found for how the applicant intends to “using TOF measurement techniques to achieve the results,” therefore the alleged support is not sufficient description as to how estimated movement patterns and/or predicted locations are achieved. Therefore, the 112(a) rejection is maintained.   
With regard to c), the Applicant provides arguments that Balaramn does not disclose limitation recited in the amendment, “determining whether a previously registered wireless device is within predetermined distance of the new computer device” and “determine that a change has occurred in network-based identification data of the previously registered computer device”. However,  Balaramn discloses detecting such an attack by identifying multiple MAC addresses originating from the same physical location, based on the historical movement patterns of the original MAC and that of the spoofed MAC. [See Col. 3, lines 4-8 and lines 12-17 and Col. 9, lines 22-37 of Balaramn] Therefore, the 102(a)(2) rejection is maintained.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 6, 12, and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 2 and 12, the claims recite, “and any other network-based data enabling identification,” respectively. 
The BRI of the language is that somehow maintain the recited any other network-based data enabling identification in the claim. There is no disclosure in the specification what is any other network-based data enabling identification. The specification does not indicate that the inventor had possession of the details of what is the any other network-based data enabling identification as claimed. The specification is silent as to what effect the inventor desires to be obtained by maintaining the any other network-based data enabling identification. Thus, the claim limitation covers all ways of the any other network-based data enabling identification and the specification does not provide support for such a broad genus limitation.
An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. There is no description in the specification as to what is the any other network-based data enabling identification and to how the any other network-based data enabling identification is maintained. Simply restating in the specification, the desired result or function recited in the claim is not sufficient.
Furthermore, as in MPEP 2161.01 (I),  "The description requirement of the patent statute requires a description of an invention, not a generic or functional language indicating a result that one might achieve if one made that invention." It is not enough that one skilled in the art  could achieve the claimed function because the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.

Regarding claims 6 and 16, the claims recite, “wherein detecting the previously registered computer device is further based on estimated movement patterns and/or predicted locations based on the more than one physical location stored in the database” and “wherein to detect the previously registered computer device is further based on estimated movement patterns and/or predicted locations based on the more than one physical location 5stored in the database,” respectively. 
The BRI of the language is that somehow detecting the previously registered computer device is based on some estimated movement patterns or predicted locations.
An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. There is no description in the specification as to how the estimated movement patterns and/or predicted locations are achieved. Simply restating in the specification, the desired result or function recited in the claim is not sufficient. 
Therefore, the specification does not describe the limitation in sufficient detail so that one of ordinary skill in the art would recognize that the applicant had possession of the claimed invention. 
Furthermore, as in MPEP 2161.01 (I), "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.". It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the term “and any other network-based data enabling identification” which is an ambiguous term that renders the claim indefinite.  The phrase "and any other network-based data enabling identification" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "any other"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim 12 recites substantially the same limitations as claim 2, respectively, in the form of an apparatus implementing the corresponding method, therefore, they are rejected under the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10, 11-14, 16, 19, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balaramn et al.  (U.S. Patent No. 11,212,681, hereinafter "Balaramn").

Regarding claim 1, Balaramn discloses a method comprising: 
maintaining a database of one or more computer devices registered at a computer network, the database comprising network-based identification data and physical location data of the one or more computer devices [Col. 9, lines 52-57, The wireless network security system 400 maintains a database containing location information (e.g., real-time and/or historical locations) and a media access control (MAC) address for wireless devices observed by APs of a wireless network (e.g., wireless network 100) of an enterprise.]; 
detecting a connection request from a new computer device to the computer network based on comparing network-based identification data of the new computer device with the network-based identification data stored in the database [Col. 14, lines 8-17, The process of location monitoring includes capturing, by the AP, one or more probe signals originating from a wireless device as shown at step 902, retrieving, at the AP, MAC address and RSSI values from the one or more probe signals as shown at step 904, forwarding the MAC address and RSSI values collected from the one or more APs to a location determination engine as shown at step 906, corelating, by the location determination engine, the MAC address and RSSI values received from the one or more APs as shown at step 1008]; 
determining a physical location of the new computer device [Col. 14, lines 18-19, determining, by the wireless network security system, a location of the wireless device using a trilateration engine as show at step 910.]; 
comparing the physical location of the new computer device with the physical location data stored in the database [Col. 14, lines 38-41, matching of the determined location with location information stored in a device location database storing historical location of plurality of authorized wireless devices as shown at step 956.]; 
in response to detecting a previously registered computer device of the one or more computer devices being within a predetermined distance of the new computer device based on comparing the physical location of the new computer device with the physical location data stored in the database, determining that a change has occurred in network-based identification data of the previously registered computer device [Col. 14, lines 33-41, determining, by the wireless network security system, a location of the wireless device based on the information as shown at step 954, and identifying, by the wireless network security system, a potential attack being conducted by the wireless device based on various factors, for example, by matching of the determined location with location information stored in a device location database storing historical location of plurality of authorized wireless devices as shown at step 956.]; and 
taking an action to protect the one or more computer devices from a security threat caused by the change of the network-based identification data of the previously registered computer device [Col. 7, lines 58-64, In an embodiment, the smart IPS/IPS 614 can detection/prevention control messages to APs 604a-b directly or via the WLAN controller 606. For example, the detection/prevention control messages can cause a rogue AP to be isolated and/or cause APs 604a-b to drop, block, or reject probe signals and/or requests from a malicious mobile station]. 


Regarding claim 2, Balaramn discloses  the method of claim 1; wherein the network-based identification data of the one or more computer devices comprises one or more of: a Media Access Control (MAC) address, a hostname, and any other network-based data enabling identification [Col. 10,  lines 50-54, In an embodiment, the potential attack detection module 406 further makes use of the MAC address of the wireless device and behavior exhibited by the wireless device to identify a wireless device as a potential malicious wireless device.].  

Regarding claim 3, Balaramn discloses the method of claim 1; wherein the physical location data represents an estimate of a location or a position of the one or more computer devices relative to the computer network [Col. 6,  lines 57-63, In an embodiment, locations of observed wireless devices 104a-c are monitored and stored in the device location database 108. The device location database 108 may also have stored therein physical addresses of known authorized wireless devices and authorized location boundaries created based on historical locations and predicted locations of the authorized wireless devices.].  

Regarding claim 4, Balaramn discloses the method of claim 1; further comprising, for each computer device of the one or more computer devices, measuring a physical location of the computer device based on at least one of: strength of a wireless signal of the computer device, a Time-Of-Flight (TOF) radio signal, a triangulation positioning, and a wireless indoor positioning [Col. 6,  lines 50-56, Received Signal Strength Indicator (RSSI) values extracted from one or more probe signals may be used to determine the location of a wireless device using a multilateration (e.g., trilateration) approach. Depending upon the particular implementation, various other distance-based and/or angle-based approaches (e.g., triangulation) may be used alone or in combination with multilateration.].  

Regarding claim 5, Balaramn discloses the method of claim 1; further comprising storing more than one physical location of the one or more registered computer devices in the physical location data [Col. 6,  lines 57-63, In an embodiment, locations of observed wireless devices 104a-c are monitored and stored in the device location database 108. The device location database 108 may also have stored therein physical addresses of known authorized wireless devices and authorized location boundaries created based on historical locations and predicted locations of the authorized wireless devices.].  

Regarding claim 6, Balaramn discloses the method of claim 5; wherein detecting the previously registered computer device is further based on estimated movement patterns and/or predicted locations based on the more than one physical location stored in the database [Col. 11, line 64 - Col. 12, line 6, The wireless network security system 400 may also predict potential attacks based on location information of wireless devices. For example, based on a current location of a malicious wireless device, the system 400, based on a knowledge base of commonly used physical paths on the floor plan or building based on the historical location data, the system 400 may predict the next possible movement of the malicious wireless device and can proactively initiate appropriate preventive actions in next predicted zone of the wireless network.].  

Regarding claim 8, Balaramn discloses the method of claim 1; further comprising periodically and/or intermittently updating the physical location data of the one or more registered computer devices in the database [Col. 6,  lines 57-63, In an embodiment, locations of observed wireless devices 104a-c are monitored and stored in the device location database 108. The device location database 108 may also have stored therein physical addresses of known authorized wireless devices and authorized location boundaries created based on historical locations and predicted locations of the authorized wireless devices.].  

Regarding claim 10, Balaramn discloses the method of claim 1; wherein taking the action comprises one or more of: blocking or preventing a network connection, blocking a connection request, providing a security alert, and deduplicating a computer device from the database [Col. 7, lines 58-64, In an embodiment, the smart IPS/IPS 614 can detection/prevention control messages to APs 604a-b directly or via the WLAN controller 606. For example, the detection/prevention control messages can cause a rogue AP to be isolated and/or cause APs 604a-b to drop, block, or reject probe signals and/or requests from a malicious mobile station.; Col. 11, lines 3-15, The rogue device reporting module 408 may be responsible for reporting the identity and location of a flagged rogue wireless device, for example, to an administrator or to different security systems to allow them to take appropriate actions. The reporting module 408 may also send active notification or alerts, for example, to wireless devices, which may already be connected to the rogue wireless device.].

Apparatus claims 11-14, 16 and 19  are drawn to the apparatus corresponding to the method of using same as claimed in claims 1-4, 6 and 10.  Therefore claims 11-14, 16 and 19  correspond to method claims 1-4, 6 and 10, and are rejected for the same reasons of anticipation as used above.
Claims 11-14, 16 and 19  however also recite the following limitations, 
an apparatus in a computer network system [Balaramn, Col. 4, lines 38-41, A network security device is typically associated with a particular network (e.g., a private enterprise network) on behalf of which it provides the one or more security functions.] comprising: 
one or more processors [Balaramn, Col. 3, lines 56-64, An apparatus for practicing various embodiments of the present invention may involve one or more computers (or one or more processors within a single computer) and storage systems containing or having network access to computer program(s) coded in accordance with various methods described herein, and the method steps of the invention could be accomplished by modules, routines, subroutines, or subparts of a computer program product.]; and 
a non-transitory computer-readable medium comprising stored program code, the program code comprised of computer-executable instructions that [Balaramn, Col. 3, lines 52-56, Various methods described herein may be practiced by combining one or more machine-readable storage media containing the code according to the present invention with appropriate standard computer hardware to execute the code contained therein.], when executed by the one or more processors, causes the processor to. 

Claim 20 is drawn to a non-transitory computer-readable medium comprising computer-executable instructions corresponding to the method of using the same as claimed in claim 1. Therefore, claim 20 is rejected for the same reasons of anticipation as used above. 
Claim 20  however also recites the following limitations, 
a non-transitory computer-readable medium comprising stored program code, the program code comprised of computer-executable instructions [Col. 3, lines 52-56, Various methods described herein may be practiced by combining one or more machine-readable storage media containing the code according to the present invention with appropriate standard computer hardware to execute the code contained therein.] that, when executed by a processor [Col. 3, lines 29-33, The steps may be performed by hardware components or may be embodied in machine- executable instructions, which may be used to cause a general-purpose or special-purpose processor programmed with the instructions to perform the steps.], causes the processor to. 

Regarding claim 21, Balaramn discloses the method of claim 1; further comprising: in response to determining that a change has occurred in the network-based identification data of the previously registered computer device, determining that the new computer device is a same device as the previously registered computer device. [Col. 9, lines 22-37, Evil twin APs may spoof the identity of an actual asset (e.g., the MAC address of legitimate AP 352), but with malicious intensions. … In an embodiment, the wireless network security device can identify the rogue AP based on historical movement patterns of the original MAC address (e.g., of the legitimate AP 352) and the MAC address of the evil twin AP (e.g., the rogue AP 356). The Examiner construes the new computer having a different MAC address but being the same device as the previously registered computer device to be the same as the evil twin AP (multiple MAC address originating from the same physical location) of the prior art.]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balaramn in view of Grandham et al. (U.S. Patent Publication No. 2016/0359704, hereinafter “Grandham”).
Regarding claim 7, Balaramn discloses the method of claim 1 as outlined above. 
Balaramn does not appear to explicitly disclose  comparing computer device timestamps of the previously registered computer device and the new computer device; and in response to detecting that a first seen timestamp of the new computer device is greater than a last seen timestamp of the previously registered computer device, taking the further action to protect the one or more computer devices from the security threat.
However, Grandham teaches comparing computer device timestamps of the previously registered computer device and the new computer device [[0111], The centralized collector 250 can thus compare the flow IDs, capturing agent IDs, report IDs, control flow IDs, hash values, and/or timestamps in the data reports to determine that the data reports originate from the same capturing agent.]; and in response to detecting that a first seen timestamp of the new computer device is greater than a last seen timestamp of the previously registered computer device, taking the action to protect the one or more computer devices from the security threat [[0112], In response to determining that the first and second sets of reports are both associated with the capturing agent, at step 406, the centralized collector 250 can identify duplicate data contained in the first set of data reports and the second set of data reports.; [0115], At step 408, the centralized collector 250 can deduplicate the first set of data reports and the second set of data reports to yield a deduplicated data report. In deduplicating the data reports, the centralized collector 250 can select a data report and discard or filter any duplicate copies of the selected data report so as to only maintain a single copy of each report.].
Balaramn and Grandham are considered to be analogous to the claimed invention because they are in the same field of network security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified matching of the determined location with location information stored in a device location database storing historical location of plurality of authorized wireless devices (see Col. 14, lines 29-41 of Balaramn) as taught by Balaramn to incorporate the teachings of Grandham to compare timestamps in the data. Such modification would provide a more accurate matching of the determined location with location information stored in a device location database for potential attack detection and thus more desirable.  

Regarding claim 9, Balaramn further discloses the method of claim 1; further comprising: maintaining further data in the database [Col. 10,  lines 50-54, In an embodiment, the potential attack detection module 406 further makes use of the MAC address of the wireless device and behavior exhibited by the wireless device to identify a wireless device as a potential malicious wireless device.] comprising one or more of: a communication timestamp, a communication protocol, a source port, a  hostname, a server name indication, a Transmission Control Protocol (TCP) window size, a total length of packet, and a referrer.  
Balaramn does not appear to explicitly disclose the various elements of the further data for further analysis.
However, Grandham teaches further data in the database comprising one or more of: a communication timestamp, a communication protocol, a source port, a  hostname, a server name indication, a Transmission Control Protocol (TCP) window size, a total length of packet, and a referrer [Grandham, [0106], The data reports can include various types of statistics and/or data. Non-limiting examples of statistics can include, among other things, a number of packets sent and/or received by the host, a number and/or type of requests sent or received by the host, the type of traffic captured by the capturing agent, a protocol used by captured communications, characteristics of captured packets (e.g., destination IP, source IP, MAC address of sender or destination, communication protocol, port number, timestamp, capturing agent ID, flow ID, packet size, packet header fields, flags, ID of source/destination application or process, username of process associated with the traffic, packet label(s), process ID, etc., security information, error description or number, activity statistics, destination collector ID, host ID, network or domain information (e.g., domain name, DNS information, VLAN ID, subnet, prefix, VNID, etc.), characteristics of the capturing agent and/or host (e.g., host or guest operating system, running processes at the host, kernel modules loaded by the host's kernel, type of switching device (e.g., virtual or software switch, VNIC, etc.) used by host and capturing agent, placement or topology of capturing agent and/or host relative to other capturing agent's in the network, etc.]; and using the further data for further analysis [Grandham, [0110], After receiving the data reports, the primary and secondary collectors 246, 248 can report or transmit the data reports to the centralized collector 250 for storage, analysis, deduplication, manipulation, modification, review, etc.]. Such modification would provide various exemplary behavior data used for potential attack detection and allow a computer network to identify a network device as a potential malicious device.

Regarding claim 17, Balaramn discloses the apparatus of claim 11 as outlined above. 
Claim 17 recites wherein the instructions further cause the one or more processors to: compare computer device timestamps of the previously registered computer device and the new computer device; and in response to detecting that a first seen timestamp of the new computer device is greater than a last seen timestamp of the previously registered computer device, take the further action to protect the one or more computer devices from the security threat, which is substantially the same limitations as claim 7.  Therefore, claim 17 corresponds to method claim 7, and is rejected for the same reasons of obviousness as used above.

Regarding claim 18, Balaramn discloses the apparatus of claim 11 as outlined above. 
Claim 18 recites wherein the instructions further cause the one or more processors to: maintain further data in the database comprising one or more of: a communication timestamp, a communication protocol, a source port, a hostname, a server name indication, a Transmission Control Protocol (TCP) window size, a total length of packet, and a referrer, which is substantially the same limitations as claim 9.  Therefore, claim 18 corresponds to method claim 9, and is rejected for the same reasons of obviousness as used above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. VanBlon et al. (U.S. Patent No. 1,1212,280) discloses authenticating use of an application based on a location identifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEONGSOOK YI whose telephone number is (571)272-9407. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 4141                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496